Citation Nr: 0414976	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-21 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 5, 
1996, for an award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty from June 1949 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In a November 2003 statement, the veteran raised the issue of 
entitlement to a temporary total rating due to 
hospitalization due to his service-connected PTSD.  This 
issue is referred to the RO for appropriate action.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO issued a letter to the veteran 
in October 2003 notifying him of the 
evidence necessary to support his claim.  
Nevertheless, in light of recent 
decisions issued by the United States 
Court of Appeals for Veterans Claims 
(Court), the RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
PTSD since August 2003, the date of 
the statement of the case. When the 
requested information and any 
necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

?	In November 2003, the veteran 
submitted a written statement, 
reportedly from his private 
psychiatrist, in support of his 
claim.  It is handwritten on a VA 
Form 21-4138, and not on the 
psychiatrist's letterhead. The 
veteran did not waive RO 
consideration of this evidence. The 
RO should attempt to obtain any 
relevant records from the veteran's 
private psychiatrist.

2.  After all documents obtained as a 
result of the above development have been 
associated with the claims folder, the RO 
should make arrangements for the veteran 
to be afforded a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  The examiner 
should identify the nature, frequency and 
severity of all current manifestations of 
PTSD.  In addition, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Scale score.  In 
assessing the evidence of record, it is 
important to note that the GAF score is a 
scale reflecting the "psychological, 
social, and occupational functioning on a 
hypothetical continuum of mental health-
illness." Richard v. Brown, 9 Vet. App. 
266, 267 (citing DSM-IV, p. 32). The 
examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected PTSD as opposed to any 
unrelated nonservice-connected 
psychiatric disorders.  The rationale for 
all opinions expressed must be provided.

?	The examiner should address the 
April 2002 VA examination report, 
marked with a yellow tab on the 
right hand side of the second of two 
claims folders that reads, "VAX 
4/02".  

?	The Board notes that in July 2002, 
VA admitted the veteran into a three 
week PTSD program due to severe 
PTSD.  The veteran has not been 
scheduled for another VA psychiatric 
examination after he was released 
from the PTSD program in August 
2002.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. §  3.655 (2003).

4.  According to the record, the veteran 
filed a notice of disagreement in 
December 2002 to a November 2002 RO 
decision with respect to the issue of 
entitlement to an effective date earlier 
than August 5, 1996, for an award of 
service connection for PTSD. The Board 
has reviewed the claims file and has 
determined that a remand is warranted 
regarding these issues. See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

?	The RO must issue a statement of the 
case to the veteran and his 
representative addressing the issue 
of entitlement to an effective date 
earlier than August 5, 1996, for an 
award of service connection for 
PTSD. The RO must, with the 
promulgation of the statement of the 
case, inform the appellant that to 
complete the appellate process he 
should complete a timely VA Form 9, 
substantive appeal, and forward it 
to the RO.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim, considering all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




